Citation Nr: 0307906	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969 and from February 12, 1991, to April 26, 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2002 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's residuals of a gunshot wound to the left ankle 
are manifested by severe injuries to Muscle Group (MG) XI, 
including healed comminuted tibia fracture; ankylosis of the 
ankle is not shown.


CONCLUSION OF LAW

A 30 percent, but no higher, rating is warranted for 
residuals of a gunshot wound to the left ankle. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.14, 4.55, 4.56, 4.73, Code 5311 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions, 
including his and VA's respective responsibilities in 
evidence development, by correspondence dated in March and 
September 2001.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent VA compensation examinations 
pertinent to this claim in April 1998 and August 2000.  
Medical evidence sufficient for a proper determination of the 
matter on appeal has been obtained.  There is no indication 
that there is pertinent evidence outstanding.  VA's duties to 
assist and to notify, including those mandated by the VCAA, 
have been fulfilled.  The veteran is not prejudiced by the 
Board's addressing this issue based on the current record.

Factual Background

Service medical records show the veteran sustained a gunshot 
wound to the left leg on June 23, 1968, with a fracture of 
the left distal tibia.  Treatment included delayed primary 
closure on July 30, 1968.  The immediate post-injury 
treatment reports are not of record; however, a narrative 
summary describing hospital treatment from August 20, 1968, 
to November 18, 1968, shows he incurred an open comminuted 
fracture of the tibia.  The report is negative as to any 
muscle, tendon, or nerve injuries.  A December 1968 
examination report noted full range of left ankle motion.  
Deep tendon reflexes were intact and equal, bilaterally.

VA examination in March 1970 included a diagnosis of 
residuals of gunshot wound to the left lower leg and ankle.  
The examiner noted there was a well healed, nontender 21/4 x 1 
inch entry scar over the anterior aspect of the left ankle 
and a nontender 4 x 1/2 inch exit scar over the posterior 
portion of the left lower leg in the upper portion of the 
Achilles tendon.  There was full range of motion of the left 
knee and ankle.  Knee and ankle jerks were completely normal 
and there was no evidence of impaired sensation.  The veteran 
denied any present complaints, but reported he experienced 
swelling to the left lower leg and ankle and left foot aching 
upon prolonged standing.  

In a May 1970 rating decision the RO granted service 
connection for residuals of a gunshot wound to the left lower 
leg and ankle.  A 10 percent rating was assigned under Code 
5262.

In October 1997 the veteran requested an increased rating for 
his service-connected disability.  He reiterated his claim 
and described symptoms he experienced in subsequent 
correspondence.

On VA examination in February 1998 the veteran complained of 
progressive left ankle pain, weakness, and swelling since 
active service.  He noted he was unable to squat or stand, 
run, or walk without some degree of pain.  The examiner noted 
there was no evidence of residual muscle atrophy, but that 
there was 1+ calf weakness as compared to the right, widening 
of the waist of the anterior ankle, and slight anterior 
tenderness to deep palpation.  X-ray examination revealed 
traumatic degenerative changes to the tibio-talar joint.  

On VA examination in August 2000 the veteran complained of 
left ankle pain, swelling, and continuous discomfort.  The 
examiner noted that the veteran had a permanent foot drop, 
but stated that disorder was due to a recent back injury.  
There were a healed, nontender 3 x 1/2 inch scar to the dorsum 
of the left foot, some soft tissue swelling about the left 
ankle, and moderate atrophy of approximately 3/4 inch.  The 
diagnosis was residuals of gunshot wound to the left ankle 
and tibia, status postoperative.
At his personal hearing before the undersigned Board Member 
the veteran testified that his left ankle scar was tender, 
that the right side of the ankle was painful, and that he had 
nerve damage in the foot with a frequent burning sensation at 
the toes.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate ratings may be allowed if the 
symptomatology for manifested disorders is not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994).  However, pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14.

The Rating Schedule provides ratings for impairment of the 
tibia or fibula when there is evidence of slight knee or 
ankle disability (10 percent), for malunion of the tibia and 
fibula with moderate knee or ankle disability (20 percent), 
for malunion of the tibia and fibula with marked knee or 
ankle disability (30 percent), and for nonunion of the tibia 
and fibula, with loose motion, requiring a brace, (40 
percent). 38 C.F.R. § 4.71a, Code 5262.

The Rating Schedule also provides ratings for injuries to 
lower leg at MG XI when there is evidence of slight (0 
percent), moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) muscle injury.  38 C.F.R. 
§ 4.73, Code 5311.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).  

VA regulations provide that an open comminuted fracture with 
muscle or tendon damage shall be rated as a severe injury of 
the muscle group involved, unless the evidence for certain 
locations establishes the muscle damage is minimal, and that 
for rating purposes the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  38 C.F.R. § 4.56.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to MGs in the track of a missile.  X-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of a missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present but 
a diminished excitability to faradic current compared with 
the sound side may be present.  Visible or measured atrophy 
may or may not be present.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity.  
Adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone without true skin covering, in area where bone is 
normally protected by muscle, indicates the severe type.  
Atrophy of MGs not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Although the veteran's service-connected residuals of a 
gunshot wound to the left lower leg and ankle have been rated 
under code 5262 (for impairment of the tibia with slight 
ankle disability), the Board finds the overall evidence of 
record demonstrates the disability is more appropriately 
rated as a muscle injury to MG XI under Code 5311.  His 
recent, more detailed description of his gunshot wound, in 
conjunction with nearly contemporaneous reports describing 
the injury and the extent of recovery needed, along with the 
existing physical examination findings is persuasive that the 
initial injury involved an open comminuted fracture and 
associated muscle damage.

The evidence shows the residuals of a gunshot wound to the 
left ankle are manifested by severe injury to Muscle Group 
(MG) XI, including a healed comminuted tibia fracture.  There 
is sufficient evidence of more than minimal muscle or tendon 
damage with an open comminuted fracture for a severe 
disability rating.  See 38 C.F.R. § 4.56(a).  Therefore, an 
increased, maximum schedular 30 percent rating is warranted 
for injury to MG XI.  The evidence is inconclusive as to 
whether the injury also involves MG XII.  However, the Board 
finds that as there is no evidence of ankylosis of the left 
ankle, a higher schedular (combined) rating is not possible 
under applicable VA law.  The combined rating of MGs acting 
upon a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint.  See 38 C.F.R. 
§ 4.55(d).  As the rating for an ankylosed ankle warrants a 
40 percent rating, the maximum schedular rating available for 
combined muscle injuries involving the left ankle is 30 
percent (the next lower rating below 40 percent).  See 
38 C.F.R. § 4.71a, Code 5270.  It is also significant to note 
that a higher rating under Code 5262 requires nonunion of the 
tibia, with loose motion, requiring a brace, which is neither 
shown nor alleged in this case.

Although the veteran has stated that he has neurologic 
symptoms related to his gunshot wound, a muscle injury rating 
may not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55.  The Board finds 
there is no evidence of any possibly related neurologic 
symptoms other than to his left lower leg and foot, which is 
the same body part affected by his muscle injury rating.

The Board also finds the persuasive medical evidence of 
record does not demonstrate the veteran's service-connected 
left leg wound is presently manifested by superficial painful 
or tender scarring or scarring which limits function beyond 
that which is contemplated by the criteria for a severe 
muscle injury.  In fact, the medical evidence has 
consistently shown his scars were nontender.  Therefore, a 
separate rating for scarring is not warranted.  Esteban, 6 
Vet. App. 259.
The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no provision upon which to assign a still higher 
rating.  


ORDER

A 30 percent rating is granted for the residuals of a gunshot 
wound to the left ankle, subject to the regulations governing 
payment of monetary awards.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

